Citation Nr: 0114983	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  01-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran had active naval service from May 1997 to 
November 1998.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, which denied 
the veteran's claims for ratings in excess of 10 percent for 
her service-connected left and right knee disabilities.  


FINDINGS OF FACT

The veteran's service-connected right and left patellar 
chondromalacia are manifested by characteristic pain and some 
limitation of motion, with flexion of both knees limited to 
60 degrees; however, bilateral knee extension is normal, and 
pain does not limit flexion of either knee to less than 60 
degrees; there is no instability, subluxation or locking of 
either knee; and there is no objective evidence to show that 
pain, flare-ups of pain, weakness, fatigability, stiffness, 
lack of endurance, or incoordination results in additional 
functional limitation of either knee. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the left knee have not been 
met.  Veterans Claims Assistance Act, Pub. L. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5257, 5258, 5259, 
5260, 5261 (2000).

2.  The criteria for a disability rating in excess of 10 
percent for chondromalacia of the right knee have not been 
met.  Veterans Claims Assistance Act, Pub. L. 106-475, 114 
Stat. 2096; 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 
(2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran was on active duty from May 1997 to November 
1998.  The service medical records show that she developed 
bilateral knee pain during service.  A clinical examination 
in May 1997 resulted in a diagnosis of bilateral shin 
splints.  Following a clinical examination in March 1998, a 
diagnosis of bilateral patellar femoral syndrome was 
recorded.  

On VA examination in August 1999, the veteran described 
constant pain in both knees, with intermittent popping and 
swelling.  Physical examination revealed no obvious deformity 
in either knee.  The paramedial patellar depression was 
intact, indicating no effusion.  There was palpable 
tenderness over both sides of each patella, and more 
moderately severe tenderness on palpation over each 
patellofemoral joint.  Range of motion was noted as adequate, 
with flexion and extension from zero to 140 degrees, 
bilaterally.  Full extension to zero degrees caused some 
initial pain in each knee.  The physician reported that both 
knees were stable, as valgus or varus tests showed no sign of 
subluxation, and no sign of lateral or medial collateral 
instability.  The diagnosis was chronic chondromalacia 
patella, grade 2, bilaterally; and patella femoral syndrome, 
grade 2, bilaterally.

The veteran's claims of service connection for chondromalacia 
of the left and right knee were granted in August 1999, and a 
10 percent disability rating was assigned for each knee at 
that time.    

The veteran applied for an increased rating for the service-
connected left and right knee disabilities in April 2000, 
reporting that her knees had progressively worsened since the 
August 1999 initial rating.  She described that the bilateral 
knee pain prevented her from exercising, and caused problems 
when she was sitting or standing.  She stated that knee pain 
caused problems with sleeping, and her knees became stiff 
when walking.

VA outpatient records show, among other things, that the 
veteran presented for a knee examination at a VA orthopedic 
clinic in September 2000.  She reported to the examiner that 
her bilateral knee disability continued to be symptomatic, 
with no lessening of the pain.  She stated that the knee pain 
increased when she sat on a bus or when negotiating stairs, 
and the pain continued through the night.  She described 
catching and locking in both knees, but did not report a 
history of knee or patellar dislocations.  She had previously 
taken anti-inflammatory medication for short periods, which 
had helped resolve the knee pain, but the pain recurred when 
she discontinued the medication.  The examiner noted that she 
had been seen by multiple non-orthopedic physicians who had 
given her varied information.  She reported that one 
physician told her she should do no exercises whatsoever; and 
another physician told her that she would probably need total 
knee replacements in the near future.  

The September 2000 outpatient clinic examination revealed 
that the veteran was in no apparent distress.  The range of 
motion of her legs was from zero to 140 degrees, bilaterally.  
Both knees were stable to varus, valgus, and anterior-
posterior stresses.  There was increased pain with patellar 
compression, and pain was noted along her medial retinaculum.  
Regarding patellar mobility, she had two quadrants laterally 
and one medially.  There was minimal patellar tilt with a 
tight lateral retinaculum.  There was pain in the 
suprapatellar pouch, which the physician reported was most 
likely secondary of some synovitis.  X-ray studies were 
interpreted as normal, and showed no evidence of lateral 
perching of either patella.  The diagnosis was bilateral 
anterior knee pain.  The VA physician reported:

I explained to [the veteran] that she is 
very normal.  This is a very common 
problem in young females her age.  She is 
somewhat surprised by this news given the 
fact that she was told that she may need 
knee replacements in the near future, and 
also given the fact that she is currently 
[receiving disability compensation] 
because of the pain.  I told her that 
this problem is easily managed with anti-
inflammatory medications and physical 
therapy.  If this fails, she may require 
some arthroscopic intervention, possibly 
with a lateral release.  Otherwise, I 
expect this patient will do reasonably 
well with physical therapy . . . .

The examining physician reported that a treatment plan 
included prescription of Naprosyn, and physical therapy for 
quad strengthening.

The veteran was afforded VA examination in October 2000, 
during which she described constant bilateral knee pain 
occurring when her knees were flexed for more than 10 or 15 
minutes.  She reported that the pain caused her problems at 
work, as having to remain seated aggravated the bilateral 
knee pain.  She stated that she was able to relieve the pain 
by moving and extending her knees.  Running was also a very 
painful activity.  The bilateral knee pain extended into the 
night and radiated from her knees to her feet.  On physical 
examination, she appeared in no apparent distress.  Her 
posture and gait were normal, and there was no apparent 
limitation of function when standing and walking.  The 
physician reported that the knee joints appeared normal 
bilaterally, with negative McMurray's and drawer tests.  
Active range of motion of the knees, bilaterally, was to 60 
degrees with pain in both knees at 60 degrees.  Extension of 
the knees was to zero degrees bilaterally.  Commenting 
specifically on DeLuca issues, the physician reported that 
there was "pain for both the right and left knee at limits 
of motion.  There are no associated weakness, fatigability, 
stiffness, lack of endurance and incoordination on range of 
motion."  X-ray studies were normal, and there was no sign 
of arthritis.  The diagnosis was bilateral chondromalacia.  
Commenting on the effect of the veteran's bilateral knee 
disability on functioning, the physician reported:

The effect of the veteran's current 
occupation is discomfort and interference 
with prolonged sitting and walking which 
her job requires.  There is mild 
limitation of function in her daily 
activities.  [She] should avoid climbing 
several flights of stairs, kneeling and 
bending.

By December 2000 rating decision, the RO denied an increased 
disability rating in excess of 10 percent for chondromalacia 
of the left and right knee, finding that the evidence did not 
reveal symptoms that warranted an increased evaluation for 
either knee.  The veteran initiated a timely appeal of the 
decision in January 2001.  

As shown in her substantive appeal, and reiterated in a March 
2001 statement from her representative, the veteran contends 
that the October 2000 VA examination was insufficient because 
the examiner did not conduct an examination that accurately 
gauged the level of her disabilities.  Specifically, her 
representative reported that the physician failed to give an 
opinion on the effect the veteran's pain has on her motion.

Legal Criteria and Analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to her claims.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. §§ 3.103, 3.159 (2000).  VA's duty to 
assist includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The duty further includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of the case.  See, e.g., Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

In this case, VA medical examinations were conducted in 
August 1999 and October 2000, and copies of the examination 
reports are associated with the claims folder.  The record 
shows that there are no outstanding VA or probative private 
medical records pertinent to these claims that have not been 
obtained.  By virtue of the December 2000 rating decision, 
and a statement of the case issued during the pendency of the 
appeal, the veteran was given notice of the information and 
medical evidence necessary to substantiate her claims for 
increased evaluations the left and right knee disability.  In 
sum, it appears that all pertinent evidence relative to her 
claims has been obtained and associated with the claims 
folder.  As there does not appear to be probative evidence 
that is not of record, VA has fulfilled its duty to assist 
the veteran in developing the facts pertinent to her claims.  
That is, the Board is satisfied that all relevant facts have 
been properly developed, and no further assistance to the 
veteran is required to comply with the duty to assist the 
veteran mandated by VCAA; the Board does not know of any 
additional relevant evidence, which is available, and the 
Board finds that requirements regarding notice, which must be 
provided to the veteran pursuant to the VCAA, have been 
satisfied by the statement of the case provided to the 
veteran by the RO.  The October 2000 VA examination report, 
which evaluated the status of the veteran's knee 
disabilities, is adequate for rating purposes and a remand is 
not warranted.

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  In regard to any request for an 
increased schedular evaluation, the Board will only consider 
the factors as enumerated in the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board has considered 
whether Fenderson is applicable to this case, inasmuch as the 
veteran filed her claim for an increased rating within the 
period of time she was entitled to file a notice of 
disagreement with the disability ratings initially assigned.  
See 38 C.F.R. § 20.302 (2000).  However, on the facts of this 
case, the Board finds that her April 2000 claim for increased 
disability ratings does not constitute a valid notice of 
disagreement with the disability ratings initially assigned 
in the August 1999 RO decision.  Her claim for increased 
ratings expressly reads that the veteran wanted her service-
connected bilateral knee disabilities reevaluated, as they 
had "progressively gotten worse."  Her statement expresses 
neither disagreement with the August 1999 initial rating 
decision, nor a desire to contest the result of that 
adjudication, and thus is not reasonably construed as a 
"notice of disagreement" as defined under 38 C.F.R. 
§ 20.201 (2000).  Therefore, the requirements of Fenderson 
are not applicable to the facts of this case. 

As reported in the December 2000 rating decision, the 
veteran's left and right knee disabilities are each rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259, which provides 
that a 10 percent disability rating is warranted where 
evidence shows removal of semilunar cartilage that remains 
symptomatic.  A 10 percent evaluation is the maximum rating 
permitted under Code 5259.

Other codes applicable to disabilities involving the knees 
and legs include 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
which provides that knee impairment with recurrent 
subluxation and lateral instability warrants 10 percent 
evaluation when slight, 20 percent evaluation when moderate, 
and 30 percent evaluation when severe.  A 30 percent 
evaluation is the maximum rating permitted under Code 5257.

Under the criteria of 38 C.F.R. § 4.71a, Code 5258, evidence 
of dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent disability rating.  However, medical evidence does 
not suggest that the veteran currently suffers from 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the right knee joint.  
Thus, an evaluation of the veteran's disability under Code 
5258 is not warranted.

38 C.F.R. § 4.71a, Code 5260 provides for evaluation of 
limitation of flexion of the legs.  Limitation of leg flexion 
is rated 10 percent disabling when limited to 45 degrees, 20 
percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.

38 C.F.R. § 4.71a, Code 5261 provides for evaluation of 
limitation of extension of the legs.  Limitation of extension 
of a leg is rated 10 percent disabling when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.

A knee disability may also be rated under Diagnostic Code 
5256, which provides for evaluation of bony fixation 
(ankylosis) of the knee.  However, as there is no evidence of 
record tending to show that the veteran's right knee 
disability involves ankylosis, Code 5256 is not applicable in 
this case.  Similarly, as the evidence does not establish 
that the veteran suffers from impairment of the tibia and 
fibula, application of 38 C.F.R. § 4.71a, Code 5262, which 
provides for evaluation of impairment of the tibia and 
fibula, is not applicable. 

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2000).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2000).  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3 (2000); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).
The Board is cognizant of the veteran's contention that the 
October 2000 VA examination was insufficient in that it does 
not accurately reflect the nature and severity of her 
service-connected right and left knee disabilities.  However, 
after reviewing the examination report, the Board finds that 
the October 2000 examination was thorough to a degree that 
allows for a full and fair determination of the issues now on 
appeal.  As noted, the veteran contends that the October 2000 
examination is flawed inasmuch as the physician failed to 
give an opinion on the effect the veteran's pain has on her 
motion.  The Board finds, however, that the physician's 
evaluation of the veteran's right and left knee disabilities 
clearly addressed the issues of weakness, fatigability, lack 
of endurance and incoordination as those symptoms effect the 
veteran's daily activities, including her occupation.  The 
examiner specifically noted that the veteran had bilateral 
knee pain at 60 degrees of flexion of each knee.  The 
physician also specifically noted that the findings were 
rendered in consideration of DeLuca.  There were no objective 
findings reported at that time of additional functional 
limitation of either knee to a degree that would support a 
rating in excess of 10 percent.  In light of the foregoing, 
the Board finds that the October 2000 VA examination report 
adequately portrays the veteran's bilateral knee disabilities 
in accordance with 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 
5256 - 5262, and reflects that consideration was given to the 
issues discussed in DeLuca, and demonstrates that the 
severity of her knee disabilities are contemplated by the 
current 10 percent disability rating assigned each knee.

Here, the evidence as a whole (most significantly the 
findings of VA examination in October 2000) reflects that the 
range of motion of the veteran's knees was from zero degrees 
or normal extension to no less than 60 degrees of flexion.  
While some limitation of flexion is apparent, it does not 
warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5260.  That is, the evidence does not show 
that flexion of the right knee is limited to 30 degrees or 
less, such that would warrant a rating in excess of 10 
percent under Code 5260.  Likewise, the evidence does not 
tend to establish that extension of either knee is limited to 
15 degrees or more, such that would warrant a rating in 
excess of 10 percent under Code 5261.  In fact, the October 
2000 VA examination, as did the August 1999 VA examination 
and the September 2000 outpatient clinic note, showed normal 
extension of each knee.

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  
In applying sections 4.40, and 4.45, the Board must consider 
the veteran's functional loss and clearly explain what role 
pain plays in the rating decision.  Smallwood v. Brown, 10 
Vet. App. 93 (1997).  The functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded.  Schafrath, 1 Vet. App. at 592.

The Board is sympathetic to the veteran's accounts of 
bilateral knee pain and the effects of that pain on her daily 
activities and occupation.  The October 2000 VA examination 
objectively showed that she experiences some degree of 
bilateral knee pain at the limits of the range of flexion of 
each knee, and she has reported a limitation of activities 
such as walking, running, and exercising.  However, as noted 
above, there is no objective evidence to show that her pain 
limits flexion to less than 60 degrees or limits extension 
for either knee.  VA examinations have shown no evidence of 
heat, redness, swelling, effusion, instability, or objective 
weakness.  The October 2000 examination showed that the 
veteran had a normal gait, and the report is essentially 
negative for objective evidence of limited function of 
standing or walking relative to her left or right knee.  
There was no evidence of effusion or instability.  X-ray 
studies of the knees were negative.  As shown, the VA 
physician performing the most recent examination expressly 
commented that the range of motion tests evidence no 
weakness, fatigability, stiffness, lack of endurance, or 
incoordination associated with the veteran's bilateral knee 
disabilities.  In addition, although the physician described 
the veteran's discomfort and interference in her occupation 
due to extended walking and sitting, he expressly described 
the limitation of function on the veteran's daily activities 
as "mild."  In sum, the Board finds that the reports of VA 
examination adequately portray the veteran's functional loss 
due to pain, as well as the degree of loss of function due to 
weakened movement, excess fatigability, or incoordination in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
demonstrate that any such functional loss is contemplated by 
the current 10 percent disability rating assigned for each 
knee.  
There is no X-ray evidence of arthritis.  The Board also 
finds that the medical evidence of record does not indicate 
that the veteran suffers from subluxation or instability of 
either knee.  Clinical findings are negative for subluxation, 
instability, varus or valgus laxity, effusion, locking, or 
objective weakness.  Accordingly, there is no basis for the 
assignment of a rating for disability of the left or right 
knee under Code 5257.  Similarly, because the medical 
evidence of record does not suggest that the veteran 
currently suffers from dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
right knee joint, an evaluation of the veteran's disability 
under Code 5258 is not warranted.

Finally, in rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath, 1 Vet. App. 589.  The 
current evidence does not provide a basis which permits a 
higher evaluation.  Specifically, VA medical findings do not 
demonstrate that the degree of impairment resulting from the 
veteran's right and left knee disabilities meets or more 
nearly approximates the criteria for a disability rating in 
excess of the 10 percent currently assigned for each knee. 

The Board notes that it does not have the authority in the 
first instance to assign a higher rating on an extraschedular 
basis.  Here, there is no evidence of an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards.  Thus, the Board 
finds no basis to refer the case to appropriate VA officials 
for consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
49.  



ORDER

An evaluation in excess of 10 percent for chondromalacia of 
the left knee is denied.

An evaluation in excess of 10 percent for chondromalacia of 
the right knee is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

